Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 1 of 20


                                                     Civil Action No. 6:20-cv-766




                    Exhibit 2
      Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 2 of 20

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                  Priority Date: February 14, 2001
                   Note: Statements made herein are illustrative and not exhaustive

                           Where in the Accused Product(s) Each Limitation of the Asserted
  Claim Language
                                                     Claim(s) are Found
Claim 10. A method of Defendant Trend Micro’s accused methods embody creating and
creating and maintaining maintaining a dynamic decoy system based on a protected system, as
a dynamic decoy system claimed in claim 10 of the ‘698 patent. Trend Micro controls its accused
based on a protected     methods for its benefit (e.g., fiscal gains). Trend Micro’s methods also
system comprising:       benefits end-users of the method (e.g., security and protection).

                          For example, Trend Micro’s suite of Deep Discovery products (e.g., the
                          Deep Discovery Analyzer; Deep Discovery Inspector; Deep Discovery
                          Director; etc.) create and maintain a dynamic decoy system (e.g.
                          sandboxes) based on a protected system (e.g. a CPU; application; device;
                          etc.).




                          Source: “Deep Discovery Analyzer,”
                          https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.


                            “Trend Micro™ Deep Discovery™ Inspector is a physical or virtual
                            network appliance that monitors 360 degrees of your network to
                            create complete visibility into all aspects of targeted attacks,
                            advanced threats, and ransomware. By using specialized
                            detection engines and custom sandbox analysis, Deep
                            Discovery Inspector identifies advanced and unknown malware,
                            ransomware, zero-day exploits, command and control (C&C)
                            communications, and evasive attacker activities that are
                            invisible to standard security defenses. Detection is enhanced by
                            monitoring all physical, virtual, north-south, and east-west traffic.”
                            Source: https://www.trendmicro.com/en_us/business/products/network/advanced-threat-
                            protection/inspector.html (emphasis added)




                                                      1
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 3 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive


                   “Deep Discovery Analyzer extends the value of existing security
                   investments from Trend Micro and third parties (through a web
                   services API) by providing custom sandboxing and advanced
                   analysis. It can also provide expanded sandboxing capabilities to
                   other Trend Micro products. Suspicious objects can be sent to the
                   Analyzer sandbox for advanced analysis using multiple
                   detection methods. If a threat is discovered, security solutions can
                   be updated automatically.”
                   Source: “Deep Discovery Analyzer” Datasheet,
                   https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html
                   (emphasis added)



                 As shown in the diagram below, “potential threat submissions” are sent to
                 the Deep Discovery Analyzer. If such a submission is determined to be
                 malicious, the entire Trend Micro Security Ecosystem and Smart
                 Protection Network is updated for all users.




                 Source: “Layered Security for Detection and Response” brief,
                 www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3b-
                 prd-img-solution-brief-1d3c9f




                                             2
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 4 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                  Source: “Submissions,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf at
                  Chapter 4, page 11




                                             3
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 5 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                   Source: “Virtual Analyzer,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-
                   us/ddan_6.9_ag.pdf at Chapter 4, page 2




                 Source: “Deep Discovery Analyzer” Datasheet,
                 https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html
                 (emphasis added)


                                              4
      Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 6 of 20

                            U.S. Patent 7,010,698
          “Systems and Methods for Creating a Code Inspection System”
                Pre-Discovery Evidence of Use for Infringement
                                    Priority Date: February 14, 2001
                     Note: Statements made herein are illustrative and not exhaustive

                            On information and belief, reasonable discovery will confirm that Trend
                            Micro provides a method for creating and maintaining a dynamic decoy
                            system based on a protected system, as set forth in claim 10 of the ‘698
                            patent.
creating a dynamic          Trend Micro’s accused method embodies creating a dynamic decoy
decoy system that           system that substantially parallels relevant portions of a protected system.
substantially parallels     Reasonable discovery will confirm this interpretation.
relevant portions of a
protected system;           For example, Trend Micro’s Deep Discovery Analyzer gathers potential
                            threats from multiple sources in order to determine malicious content. If
                            the potential threat is considered dangerous it updates the system and
                            sends to the entire security ecosystem. The custom sandbox (e.g.,
                            dynamic decoy system) matches the specific system specification (e.g.,
                            protected system) in order to detect the threats, thereby creating a
                            dynamic decoy system that substantially parallels relevant portions of a
                            protected system.




                            Source: “Layered Security for Detection and Response” brief,
                            www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3b-
                            prd-img-solution-brief-1d3c9f



                                                       5
     Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 7 of 20

                          U.S. Patent 7,010,698
        “Systems and Methods for Creating a Code Inspection System”
              Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: February 14, 2001
                  Note: Statements made herein are illustrative and not exhaustive

                         Trend Micro’s Custom Sandbox Analysis (e.g., dynamic decoy machine)
                         uses “virtual images” that “precisely match [a user’s] system
                         configurations, drivers, installed applications, and language versions”
                         (e.g., relevant portions of a protected system).




                         Source: “Deep Discovery Analyzer,”
                         https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.




                         Source: “Deep Discovery Analyzer,”
                         https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.



updating the dynamic     Trend Micro’s accused methods embody updating the dynamic decoy
decoy system based on    system based on changes to the protected system. Reasonable discovery
changes to the           will confirm this interpretation.
protected system;
                         For example, as stated above, Trend Micro’s Deep Discovery Analyzer
                         gathers potential threats from multiple sources in order to determine
                         malicious content. If the potential threat (e.g., changes to the protected
                         system) is considered dangerous it updates the system and sends to the
                         entire security ecosystem. The custom sandbox (e.g., dynamic decoy
                         system) matches the specific system specification (e.g., protected system)
                         in order to detect the threats.




                                                     6
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 8 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Layered Security for Detection and Response” brief,
                 www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3b-
                 prd-img-solution-brief-1d3c9f




                 Source: “Deep Discovery Analyzer,”
                 https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.




                                             7
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 9 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                  Source: “Submissions,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf at
                  Chapter 4, page 11




                                             8
     Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 10 of 20

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: February 14, 2001
                  Note: Statements made herein are illustrative and not exhaustive

                         For further example, and on information and belief, Trend Micro’s Deep
                         Discovery Analyzer monitors the host OS (e.g., a protected system) and
                         updates the Smart Protection Network, which in turn updates and
                         improves Trend Micro’s sandboxes (e.g., dynamic decoy system) to
                         protect against new threats.




                           Source: “Smart Feedback Tab,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-
                           us/ddan_6.9_ag.pdf at Chapter 4, page 75



receiving one or more    Trend Micro’s accused methods embody receiving one or more portions
portions of code;        of code. Reasonable discovery will confirm this interpretation.

                         For example, portions of code (e.g. files, documents, URLs, etc.) are
                         received in the Deep Discovery Analyzer’s sandbox.




                         Source: “Deep Discovery Analyzer” Datasheet,
                         www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3a-
                         prd-img-datasheet-679bab



                                                      9
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 11 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Threat Types,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf at Chapter 3,
                 page 9




                   Source: “Smart Feedback Tab,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-
                   us/ddan_6.9_ag.pdf at Chapter 4, page 75




                                             10
     Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 12 of 20

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                  Priority Date: February 14, 2001
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: “Layered Security for Detection and Response” brief,
                          www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3b-
                          prd-img-solution-brief-1d3c9f

introducing the one or    Trend Micro’s accused methods embody introducing the one or more
more portions of code     portions of code to the dynamic decoy system. Reasonable discovery will
to the dynamic decoy      confirm this interpretation.
system;
                          For example, one or more portions of code (e.g. files, documents, URLs,
                          etc.) are introduced to the dynamic decoy system (e.g., Deep Discovery
                          Analyzer’s sandbox).




                                                     11
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 13 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Deep Discovery Analyzer” Datasheet,
                 www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3a-
                 prd-img-datasheet-679bab




                 Source: “Threat Types,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf at Chapter 3,
                 page 9




                                             12
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 14 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                   Source: “Smart Feedback Tab,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-
                   us/ddan_6.9_ag.pdf at Chapter 4, page 75




                 Source: “Layered Security for Detection and Response” brief,
                 www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3b-
                 prd-img-solution-brief-1d3c9f



                                             13
     Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 15 of 20

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                  Priority Date: February 14, 2001
                   Note: Statements made herein are illustrative and not exhaustive

simulating operating      Trend Micro’s accused methods embody simulating operating conditions
conditions of the         of the protected system in the dynamic decoy system. Reasonable
protected system in the   discovery will confirm this interpretation.
dynamic decoy system;
and                       For example, Trend Micro’s Deep Discovery Analyzer customizable
                          sandbox (e.g., dynamic decoy system) provides a wide range of
                          capabilities to simulate the operating conditions of the protected system.




                          Source: https://docs.trendmicro.com/all/ent/ddan/v6.8/en-us/ddan_6.8_ag.pdf (emphasis added)




                          Source: “Custom Sandboxing” Tab, https://www.trendmicro.com/en_us/business/products/network/advanced-
                          threat-protection/analyzer.html (emphasis added)




                                                      14
      Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 16 of 20

                            U.S. Patent 7,010,698
          “Systems and Methods for Creating a Code Inspection System”
                Pre-Discovery Evidence of Use for Infringement
                                    Priority Date: February 14, 2001
                     Note: Statements made herein are illustrative and not exhaustive




                            Source: “Deep Discovery Analyzer” Datasheet,
                            www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3a-
                            prd-img-datasheet-679bab


monitoring sensors in       Trend Micro’s accused methods embody monitoring sensors in the
the dynamic decoy           dynamic decoy system for at least one of actions or results of the one or
system for at least one     more portions of code. Reasonable discovery will confirm this
of actions or results of    interpretation.
the one or more
portions of code,           On information and belief, and for example, Trend Micro’s Deep
                            Discovery Analyzer contains at least one or more sensors capable of
                            analyzing the potential threats (e.g., actions or results of the one or more
                            portions of code) to the protected system. Trend Micro’s Deep Discovery
                            method analyzes relevant, potentially malicious data, and sends relevant
                            analyses and reports to relevant systems and users. Such detection
                            requires sensors.




                            Source: “Detect threats faster with advanced sharing,”
                            www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/deep-discovery-threat-
                            intelligence-network-analytics.html?modal=s5a-prd-img-deep-discovery-445d38


                                                       15
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 17 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive



                    “Organizations are increasingly becoming victims of targeted
                    ransomware when advanced malware gets around traditional
                    security, encrypts data, and demands payment to release the
                    data. Deep Discovery Analyzer uses known and unknown
                    patterns and reputation analysis to detect the latest
                    ransomware attacks, including WannaCry. The customized
                    sandbox detects mass file modifications, encryption behavior,
                    and modifications to backup and restore processes.”

                    Source: https://www.trendmicro.com/en_th/business/products/network/advanced-threat-
                    protection/analyzer.html


                 Trend Micro’s Custom Sandbox Analysis (e.g., dynamic decoy machine)
                 includes “safe external access to identify and analyze . . .”




                 Source: “Deep Discovery Analyzer,”
                 https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.




                 Source: “Submissions,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf at Chapter 4,
                 page 6

                                             16
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 18 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Virtual Analyzer Status,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf at
                 Chapter 3, page 14




                 Source: “Threat Types,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf at Chapter 3,
                 page 9




                                             17
     Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 19 of 20

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: February 14, 2001
                  Note: Statements made herein are illustrative and not exhaustive




                         Source: “Alert Notifications,” https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf at
                         Chapter 5, page 2


wherein the relevant     Trend Micro’s accused methods embody monitoring sensors, per the
portions of the          preceding step, wherein the relevant portions of the protected system
protected system allow   allow the one or more portions of code to be analyzed in the dynamic
the one or more          decoy system as if the dynamic decoy system were the protected system.
portions of code to be   Reasonable discovery will confirm this interpretation.
analyzed in the
dynamic decoy system     For example, Trend Micro’s accused methods include custom sandboxes
as if the dynamic        (e.g., dynamic decoy system) that use virtual images to “precisely match
decoy system were the    [a user’s] system configurations, drivers, installed applications, and
protected system.        language versions” (e.g., protected system).




                         Source: “Deep Discovery Analyzer,”
                         https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.




                                                     18
Case 6:20-cv-00766-ADA Document 1-3 Filed 08/24/20 Page 20 of 20

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive

                 For example, in a video titled “Suspicious Objects,” Trend Micro states:
                 “analyzed in a secure custom sandbox to see what the object would do in
                 your environment” 1:01-1:05.
                 https://www.trendmicro.com/en_us/business/products/network/advanced-
                 threat-protection.html

                 For example, in a video titled “Detect lateral movement of known,
                 unknown, and undisclosed threats,” Trend Micro states: “secure custom
                 sandbox that mimics your own corporate image down to the OS,
                 application, version, and patches” 1:12-1:20.
                 https://www.trendmicro.com/en_us/business/products/network/advanced-
                 threat-protection.html




                 Source: “Custom Sandboxing” Tab, https://www.trendmicro.com/en_us/business/products/network/advanced-
                 threat-protection/analyzer.html (emphasis added)




                                            19
